Appellant was convicted of robbery, and seems to rest his case upon one question, to wit, the insufficiency of the indictment in that it is duplicitous. The writer has disagreed with the majority of the court upon this question, in which they have held the character of indictment here set forth is not duplicitous. In accordance with the view, therefore, of the majority as announced in Green v. State, 66 Tex.Crim. Rep., 147 S.W. Rep., 593, which overrules Murdock v. State, 52 Tex.Crim. Rep., appellant's contention can not be sustained. Under that authority the indictment is sufficient. It is unnecessary, we think, to review any other question in the record.
As presented the judgment is affirmed.
Affirmed.